       Case 21-03893 Document 5 Filed in TXSB on 08/28/21 Page 1 of 3
                                                                             United States Bankruptcy Court
                                                                                 Southern District of Texas
                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS                                   ENTERED
                                                                                    August 26, 2021
                                                                                 Nathan Ochsner, Clerk
In Re: Epic Companies, LLC, et al.
   Debtor
                                                 Case No.: 19−34752
                                                 Chapter 11
Jeffrey T. Varsalone, Liquidating
Trustee

     Plaintiff(s)
vs

Central Boat Rentals, Inc.
     Defendant(s)
                                                 Adversary No.: 21−03893


  ORDER REGARDING THE EXCHANGE OF EXHIBITS AND WITNESS
LISTS IN ALL CONTESTED MATTERS AND ADVERSARY PROCEEDINGS
     1.       Counsel representing parties in all contested matters and adversary
proceedings shall review and comply with BLR 9013−2 − Exchange of Exhibits,
Exhibit Lists and Witness Lists in All Contested Matters and Adversary Proceedings.
    2.   ALL PARTIES ARE ADVISED THAT THE FAILURE TO TIMELY
COMPLY WITH THIS ORDER WILL BE GROUNDS FOR THE DENIAL OF THE
ADMISSION OF ANY OR ALL EXHIBITS AND THE EXCLUSION OF WITNESS
TESTIMONY.
       3.     All hearings are evidentiary unless specifically ordered otherwise.
       It is so ORDERED.
       Signed and Entered on Docket: 8/26/21.
                        Case 21-03893 Document 5 Filed in TXSB on 08/28/21 Page 2 of 3
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
Jeffrey T. Varsalone, Liquidating Truste,
       Plaintiff                                                                                                       Adv. Proc. No. 21-03893-drj
Central Boat Rentals, Inc.,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0541-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 26, 2021                                               Form ID: exwiDJad                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 28, 2021:
Recip ID                 Recipient Name and Address
pla                    + Jeffrey T. Varsalone, Liquidating Trustee, c/o Eric M. English, Porter Hedges LLP, 1000 Main Street, 36th Floor, Houston, TX
                         77002-6341

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
dft                            Central Boat Rentals, Inc.

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 28, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 26, 2021 at the address(es) listed
below:
Name                               Email Address
Eric Michael English
                                   on behalf of Plaintiff Jeffrey T. Varsalone Liquidating Trustee eenglish@porterhedges.com,
                                   emoreland@porterhedges.com;eliana-garfias-8561@ecf.pacerpro.com;mwebb@porterhedges.com

John F Higgins, IV
                                   on behalf of Plaintiff Jeffrey T. Varsalone Liquidating Trustee jhiggins@porterhedges.com,
                                   emoreland@porterhedges.com;eliana-garfias-8561@ecf.pacerpro.com;mwebb@porterhedges.com

Michael Shane Johnson
                                   on behalf of Plaintiff Jeffrey T. Varsalone Liquidating Trustee sjohnson@porterhedges.com,
                                   emoreland@porterhedges.com;egarfias@porterhedges.com
                 Case 21-03893 Document 5 Filed in TXSB on 08/28/21 Page 3 of 3
District/off: 0541-4                     User: admin                               Page 2 of 2
Date Rcvd: Aug 26, 2021                  Form ID: exwiDJad                        Total Noticed: 1
TOTAL: 3
